Title: To George Washington from Major General Philip Schuyler, 7 April 1776
From: Schuyler, Philip
To: Washington, George



My dear General:
Albany April 7th 1776

The Regiments destined for Canada arrived here very incompleat: Sickness and Desertion have still reduced them much more, so that our Army in Canada will fall greatly short of what was intended: I have therefore applyed to Congress for a Reinforcement (as you will percieve by the inclosed) not knowing that they had requested your Excellency to detach four Regiments, of which I was only informed this Morning by the Gentlemen Commissioners, who then arrived—May I take the Liberty my dear General to urge the Necessity of their being speedily sent. I believe the Rout by the Way of New York will be as speedy as any, and give more Ease to the Soldiers, as they can be conveyed from thence to this place in Sloops.
General Thomas leaves this to Morrow and I shall accompany him to Tyconderoga. I am my dear General with every Sentiment of Esteem & Affection Your Excellency’s most obedient humble Servant

Ph: Schuyler

